DETAILED ACTION
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 02/16/2022 have been fully considered. 
Regarding claim[s] 1 – 20 under the various anticipatory and obviousness rejections, applicant’s remarks are moot because the new ground of rejection relies new interpretations of same reference[s] applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 15, 17 – 20 are pending in the instant application. 
Claim[s] 16 is cancelled in the instant application
Regarding claim[s] 16 under the obviousness rejection, applicant’s cancellation of the claim has been inspected, therefore, the rejection is withdrawn. 
Regarding claim[s] 1 – 20 under the various anticipatory and obviousness rejections, applicant’s claim amendments have been inspected, therefore, the rejections are withdrawn. However, there is a new interpretation of the previous prior art to address the newly added claim amendments in the office action below. 
Specification
Applicant’s amended abstract filed on 02/16/2022 has been inspected, therefore, the objection to the specification - abstract is withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102[a][1] as being taught by Kim et al. [US PGPUB # 2012/0159598]
As per claim 1. Kim does teach an electronic device [Figure # 1, inquiry device # 130], comprising: 
a communication interface [paragraph: 0005, online transactions]; 
a memory [paragraph: 0030, lines 1 – 3, Since the computer program instructions, in order to implement functions in specific manner, may be stored in a memory]; and
at least one processor operatively coupled to the communication interface and the memory, wherein the memory stores instructions executable by the processor to cause the electronic device to [paragraph: 0030, lines 1 – 15, Since the computer program instructions, in order to implement functions in specific manner, may be stored in a memory useable or readable by a computer aiming for a computer or other programmable data processing apparatus, the instruction stored in the memory useable or readable by a computer may produce manufacturing items including an instruction device for performing functions described in the respective blocks of the block diagrams and in the respective steps of the sequence diagram. Since the computer program instructions may be loaded in a computer or other programmable data processing apparatus, instructions, a series of processing steps of which is executed in a computer or other programmable data processing apparatus to create processes executed by a computer so as to operate a computer or other programmable data processing apparatus]:
receive a personal information request from an information requesting device [paragraph: 0007, lines 9 – 11, an inquiry device for requesting verification of validity of the personal identification number from the authentication server], 
receive permission information for allowing access to personal information from the information requesting device [Figure # 1, and paragraph: 0050, The provider information setting unit 133 [i.e. of the inquiry device 130] receives the ID and the password of the provider [i.e. applicant’s permission information] that have been previously registered on the authentication server 120. Then further of paragraph: 0052, The provider authentication unit 131 performs a procedure for authenticating the provider by transmitting the ID and the password of the provider to the authentication server 120.],
obtain first authentication information related to an information providing device from the permission information [Figure # 1, paragraph: 0067, lines 1 – 3, When the user terminal device 110 and the inquiry device 130 present the user information and the provider information [i.e. id/pw] [i.e. applicant’s first authentication information related to the providing device], respectively, to the i-pin institution [i.e. the authentication server (paragraph: 0061, lines 8 - 10)]],
obtain second authentication information related to the information requesting device from the information requesting device [Figure # 7 and paragraph: 0077, lines 1 – 8, First, the provider runs a program on the inquiry device 130 and performs its own authentication procedure in step S401. The inquiry device 130 loads i-pin [i.e. applicant’s second authentication information] id/pw stored in the provider information storage unit 134 in step S402, and then logs into the i-pin institution in step S403. The provider enters an i-pin, the validity of which is to be verified, into the inquiry device 130 in step S404, and requests verification from the i-pin institution in step S405.],
request a validation of the personal information request and the information requesting device from at least one authentication server, based on the first authentication information and the second authentication information [Figure # 7, and paragraph: 0076, FIG. 7 is a flow chart showing a procedure in which the authentication server processes a verification request for a PIN (e.g., i-pin) via an inquiry device (e.g., an inquiry service provider) in accordance with an embodiment of the present invention. FIG. 7 shows an embodiment in which an i-pin [i.e. applicant’s first authentication information] is used as the PIN, an id and a pw [i.e. applicant’s second authentication information] are used as each of user information and provider information, and an i-pin institution is an i-pin institution for providing a service for issuing and managing i-pins.],
receive a validation result for the personal information request and the information requesting device from the at least one authentication server [paragraph: 0007, lines 11 – 12, and thereafter receiving and displaying results of the verification. Where at paragraph: 0007, lines 15 – 17, determining whether to permit the verification of the validity of the personal identification number [i.e. applicant’s personal information]], 
based on the validation result [paragraph: 0007, lines 17 – 20, based on results of a comparison between the information received from the inquiry device and the reference information if the inquiry device requests the verification of the validity], retrieve personal information related to the received personal information requested by searching using a search range [paragraph: 0007, lines 23 – 24, and the issuance information if it is determined that the verification of the validity is to be permitted.], and
transmit the retrieved personal information to the information requesting device [paragraph: 0007, lines 5 – 6, and receiving the personal identification number issued by the authentication server].
As per method claim # 8, that includes the same or similar claim limitations as device claim # 1, and is similarly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818]
As per claim 2. Kim does teach what is taught in the rejection of claim 1 above. 
Kim does not clearly teach the electronic device of claim 1, wherein the instructions are further executable by the processor to cause the electronic device to:
request the permission information from the information providing device, and
wherein the permission information comprises a token and a certificate in which at least one of the following is signed with a signature key:
an identifier of the information providing device that generated the permission information,
the search range as associated with the retrieved personal information, and
a time stamp associated with the search range.
However, Roth does teach the electronic device of claim 1, wherein the instructions are further executable by the processor to cause the electronic device to:
request the permission information from the information providing device [col. 4, lines 23 – 27, As discussed, there might be multiple client devices or components submitting requests on a specific session. Each device would include a copy of the cookie with a request, where each cookie could include information such as the session identifier and key information.], and
wherein the permission information comprises a token [col. 3, lines 60 – 63, Weak authentication events can refer to situations where a request or other communication is received with a copy of a credential, such as a copy of a cookie [i.e. applicant’s token] on a session, where that credential is used to authenticate the request.] and a certificate in which at least one of the following is signed with a signature key:
an identifier of the information providing device that generated the permission information,
the search range as associated with the retrieved personal information, and
a time stamp [col. 4, lines 8 – 10, An example of a cookie [i.e. applicant’s token] format includes the current time stamp signed under the session key [i.e. applicant’s certificate…..signed with signature key], along with the identifier for the session.] associated with the search range [col. 4, lines 10 – 14, When the server (or a related server) receives such a cookie, the server can look up a session corresponding to the identifier and can validate information in the cookie, such as a timestamp matching a timestamp issued by the server for this session.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Roth in order for the verification of the validation of the personal identification number from an authentication server of Kim to include analyzation of environmental parameters of personal identification number of Roth. This would allow for the verification of the validation of the personal identification number to depend on time of issuance, number of times used in an operation. See col. 1, lines 66 – 67, and col. 2, lines 1 – 9 of Roth. 
As per method claim # 9, that includes the same or similar claim limitations as device claim # 2, and is similarly rejected. 

Claim[s] 3, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] as applied to claim[s] 2 above, and further in view of Tomita et al. [US PGPUB # 2003/0152231]
As per claim 3. Kim and Roth do teach what is taught in the rejection of claim 2 above. 
Kim and Roth do not clearly teach the electronic device of claim 2, wherein the received validation result comprises: 
a first verification result verifying the token, and a second verification result verifying the information requesting device from which the permission information was requested, and wherein the first verification result and the second verification result are received from the at least one authentication server.
However, Tomita does teach the electronic device of claim 2, wherein the received validation result comprises: 
a first verification result verifying the token [paragraph: 0014, lines 1 – 10, According to other aspect of the present invention, there is provided  a server for receiving user’s identification information [i.e. applicant’s token] and receiving user’s positioning information transmitted from an external instrument in a form of radio wave, and determining to permit/not to permit the user to use an electronic instrument, the server comprising: a first verification section for verifying a user based on obtained user’s identification information; a second verification section for verifying a user based on user’s positioning information received  from an external instrument], and a second verification result verifying the information requesting device from which the permission information was requested [paragraph: 0014, lines 1 – 10, According to other aspect of the present invention, there is provided  a server for receiving user’s identification information and receiving user’s positioning information transmitted from an external instrument in a form of radio wave, and determining to permit/not to permit the user to use an electronic instrument, the server comprising: a first a second verification section for verifying a user based on user’s positioning information received  from an external instrument], and wherein the first verification result and the second verification result are received from the at least one authentication server [paragraph: 0072, lines 13 – 15, Then, if the verification results of the first and second verification  means are acceptable, the server 5 permits this user to use the image forming apparatus 1.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim as modified and Tomita in order for the verification of the validation of the personal identification number from an authentication server of Kim as modified to include analyzation of environmental parameters of personal identification number of Tomita. This would allow for the verification of the validation of the personal identification number based on time constraints and number of uses. See paragraph: 0089 of Tomita. 
As per method claim # 10, that includes the same or similar claim limitations as device claim # 3, and is similarly rejected. 

As per claim 15. Kim does teach A personal information providing system [Figure # 1, inquiry device # 130], the system comprising:
an information requesting device configured to transmit a personal information request [paragraph: 0007, lines 9 – 11, an inquiry device for requesting verification of validity of the personal identification number from the authentication server] the request associated with permission information generated by an information providing device [Figure # 1, and paragraph: 0050, The provider information setting unit 133 [i.e. of the inquiry device 130] receives the ID and the password of the provider [i.e. applicant’s permission information] that have been previously registered on the authentication server 120. Then further of paragraph: 0052, The provider authentication unit 131 performs a procedure for authenticating the provider by transmitting the ID and the password of the provider to the authentication server 120.]; and
an electronic device configured to receive the personal information request [paragraph: 0007, lines 9 – 11, an inquiry device for requesting verification of validity of the personal identification number from the authentication server], request a validation of the personal information request and the information requesting device from authentication server, based on at least the permission information [Figure # 7, and paragraph: 0076, FIG. 7 is a flow chart showing a procedure in which the authentication server processes a verification request [i.e. applicant’s request a validation…etc.] for a PIN (e.g., i-pin) via an inquiry device (e.g., an inquiry service provider) in accordance with an embodiment of the present invention. FIG. 7 shows an embodiment in which an i-pin [i.e. applicant’s permission information] is used as the PIN, an id and a pw [i.e. applicant’s permission information] are used as each of user information and provider information, and an i-pin institution is an i-pin institution for providing a service for issuing and managing i-pins.], in response to successful verification, retrieve personal information using a search range [paragraph: 0007, lines 23 – 24, and the issuance information if it is determined that the verification of the validity is to be permitted.], and transmit the retrieved personal information to the information requesting device [paragraph: 0007, lines 5 – 6, and receiving the personal identification number issued by the authentication server].
	Kim does not clearly teach wherein the permission information includes a token and a certificate in which at least one of the following is signed with a signature key:
	an identifier of the information providing device that generated the permission information, the search range associated with the personal information, and a time stamp associated with the search range; and 
	the authentication server configured to perform a first verification verifying the validity of the token, and a second verification verifying the information requesting device that transmitted the permission information, and transmit a verification result to the electronic device.

	However, Roth does teach wherein the permission information includes a token [col. 3, lines 60 – 63, Weak authentication events can refer to situations where a request or other communication is received with a copy of a credential, such as a copy of a cookie [i.e. applicant’s token] on a session, where that credential is used to authenticate the request.] and a certificate in which at least one of the following is signed with a signature key:
	an identifier of the information providing device that generated the permission information, the search range associated with the personal information, and 
	a time stamp [col. 4, lines 8 – 10, An example of a cookie [i.e. applicant’s token] format includes the current time stamp signed under the session key [i.e. applicant’s certificate…..signed with signature key], along with the identifier for the session.] associated with the search range [col. 4, lines 10 – 14, When the server (or a related server) receives such a cookie, the server can look up a session corresponding to the identifier and can validate information in the cookie, such as a timestamp matching a timestamp issued by the server for this session]. 
 	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim as modified and Roth in order for the verification of the validation of the personal identification number from an authentication server of Kim as modified to include analyzation of environmental parameters of personal identification number of Roth. This would allow for the verification of the validation of the personal identification number to depend on time of issuance, number of times used in an operation. See col. 1, lines 66 – 67, and col. 2, lines 1 – 9 of Roth. 
	Kim and Roth do not clearly teach and the authentication server configured to perform a first verification verifying the validity of the token, and a second verification verifying the information requesting device that transmitted the permission information, and transmit a verification result to the electronic device.

	However, Tomita does teach and the authentication server configured to perform a first verification verifying the validity of the token [paragraph: 0014, lines 1 – 10, According to other aspect of the present invention, there is provided  a server for receiving user’s identification information [i.e. applicant’s token] and receiving user’s positioning information transmitted from an external instrument in a form of radio wave, and determining to permit/not to permit the user to use an electronic instrument, the server comprising: a first verification section for verifying a user based on obtained user’s identification information; a second verification section for verifying a user based on user’s positioning information received  from an external instrument], and a second verification verifying the information requesting device that transmitted the permission information [paragraph: 0014, lines 1 – 10, According to other aspect of the present invention, there is provided  a server for receiving user’s identification information and receiving user’s positioning information transmitted from an external instrument in a form of radio wave, and determining to permit/not to permit the user to use an electronic instrument, the server comprising: a first verification section for verifying a user based on obtained user’s identification information; a second verification section for verifying a user based on user’s positioning information received  from an external instrument], and transmit a verification result to the electronic device [paragraph: 0072, lines 13 – 15, Then, if the verification results of the first and second verification  means are acceptable, the server 5 permits this user to use the image forming apparatus 1.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim as modified and Tomita in order for the verification of the validation of the personal identification number from an authentication server of Kim as modified to include analyzation of environmental parameters of personal identification number of Tomita. This would allow . 
Claim[s] 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Tadayon et al. [US PGPUB # 2020/0202028]
As per claim 4. Kim does teach what is taught in the rejection of claim # 1 in the rejection above. 
Kim does not clearly teach the electronic device of claim 1, wherein the instructions are further executable by the processor to cause the electronic device to:
record the request for the verification in the memory.
However, Tadayon does teach the electronic device of claim 1, wherein the instructions are further executable by the processor to cause the electronic device to:
record the request for the verification in the memory [paragraph: 0101, When the request from the grocery store is within the access restrictions, the DMV then generates a validation response, which may be a yes or no answer without any personal information (e.g., birth date or actual age) incorporated in the response and send the validation response to the grocery store. Upon receiving the validation response from the DMV, the grocery store then proceeds to determine whether the transaction can proceed. If the validation result is positive, the grocery store proceeds with the transaction with the shopper. Otherwise, the grocery store refuses to proceed Such transaction data (either with the transaction or not) are then recorded to facilitate future potential audits].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim as modified and Tadayon in order for the verification of the validation of the personal identification number from an authentication server of Kim as modified to include verification multiple environmental parameters/attributes of the stored personal identification number of Tadayon. This would allow for the personal identification number to be verified at multiple authentication parameters. See paragraph: 0006, lines 4 – 7 of Tadayon. 
As per method claim # 11, that includes the same or similar claim limitations as device claim # 4, and is similarly rejected. 

Claim[s] 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] as applied to claim[s] 2 above, and further in view of Webster [WO 2005/088504]
As per claim 5. Kim and Roth do teach what is taught in the rejection of claim 2 above. 
Kim and Roth do not clearly teach the electronic device of claim 2, wherein the instructions are further executable by the processor to cause the electronic device to:
primarily classify the personal information, as associated with the information providing device, based on at least one piece of personal information stored in a registration server, and the identifier of the information providing device included in the permission information; and
secondarily classify the primarily classified personal information, based on the inquiry range included in the permission information.
However, Webster does teach the electronic device of claim 2, wherein the instructions are further executable by the processor to cause the electronic device to:
primarily classify the personal information, as associated with the information providing device, based on at least one piece of personal information stored in a registration server, and the identifier of the information providing device included in the permission information [page[s] 3, lines 29 – 30, and page[s] 4, lines 1 – 3, allocating to said individual a unique customer identifying code for customer identification and authentication purposes where said unique customer identifying code is also allocated to said secure central database record relating to said individual and said unique customer identification code is also allocated to said individual's personal record residing in said registration database, receiving a request from said individual to reconstruct said individual's genomic information wherein said request includes said individual's customer identification code and log-on details,]; and
secondarily classify the primarily classified personal information, based on the inquiry range included in the permission information [page[s] 4, lines 4 - 6, receiving a request from said individual to reconstruct said individual's genomic 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim as modified and Webster in order for the verification of the validation of the personal identification number from an authentication server of Kim as modified to include encrypting the personal identification number while stored with the authentication server of Webster. This would allow for the determination/verification that the personal identification number is secure while stored and not tamper with prior to verification of the validation of number. See page[s] 2, lines 28 – 30 of Webster. 
As per method claim # 12, that includes the same or similar claim limitations as device claim # 5, and is similarly rejected. 

Claim[s] 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] and Webster [WO 2005/088504] as applied to claim[s] 5 above, and further in view of Suh et al. [US PGPUB # 20200051074]
As per claim 6. Kim and Roth and Webster do teach what is taught in the rejection of claim # 5 above. 
 Kim and Roth and Webster do not clearly teach the electronic device of claim 5, wherein the at least one piece of personal information stored in the registration server is coupled in a blockchain.
However, Suh does teach the electronic device of claim 5, wherein the at least one piece of personal information stored in the registration server is coupled in a blockchain [Figure # 1 and paragraph: 0071, Then, the intermediary server 100 may register or support another device to register the card token ID, the user identification information, the push token ID, and the public key in the blockchain database 300 capable of preventing illegal copying or forgery and falsification, at a step of S111. ].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim as modified and Suh in order for the verification of the validation of the personal identification number from an authentication server of Kim as modified to include encrypting/signing the personal identification number while stored with the private key of the verifier of Suh. This would allow for the determination/verification that the personal identification number is secure while stored and not tamper with prior to verification of the validation of number. See paragraph: 0021, lines 22 – 30 of Suh. 
As per method claim # 13, that includes the same or similar claim limitations as device claim # 6, and is similarly rejected. 

Claim[s] 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Woodward et al. [US PAT # 8561211]
As per claim 7. Kim does teach what is taught in the rejection of claim # 1 above.
Kim does not clearly teach the electronic device of claim 1, wherein the instructions are further executable by the processor to cause the electronic device to:
decrypt the personal information obtained from the search, based on at least a portion of a first encryption key of the information providing device, and a second encryption key of the electronic device.
However, Woodward does teach the electronic device of claim 1, wherein the instructions are further executable by the processor to cause the electronic device to:
decrypt the personal information obtained from the search, based on at least a portion of a first encryption key of the information providing device, and a second encryption key of the electronic device [col. 2, lines 23 – 30, the key-shares from the network entities are provided to the personal communication device after user requests video and audio content and credit verification is performed. The personal communication device combines the key – shares to form a decryption key for use in playing the content].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim as modified and Woodward in order for the verification of the validation of the personal identification number from an authentication server of Kim as modified to include encrypting/signing the personal identification number while stored with the private key of the verifier of Suh. 
As per method claim # 14, that includes the same or similar claim limitations as device claim # 7, and is similarly rejected.


Claim[s] 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] and Tomita et al. [US PGPUB # 2003/0152231] as applied to claim[s] 15 above, and further in view of Suh et al. [US PGPUB # 20200051074]
As per claim 17. Kim and Roth and Tomita do teach what is taught in the rejection of claim # 15 above. 
	Kim and Roth and Tomita do not clearly teach the system of claim 15, further comprising a registration server, wherein the registration server is configured to store at least one piece of personal information. 
However, Suh does teach the system of claim 15, further comprising a registration server, wherein the registration server is configured to store at least one piece of personal information [Figure # 1 and paragraph: 0071, Then, the intermediary server 100 may register or support another device to register the card token ID, the user identification information, the push token ID, and the public key in the blockchain database 300 capable of preventing illegal copying or forgery and falsification, at a step of S111.].
. 
Claim[s] 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] and Tomita et al. [US PGPUB # 2003/0152231] and Suh et al. [US PGPUB # 20200051074] as applied to claim[s] 17 above, and further in view of Webster [WO 2005/088504]
As per claim 18. Kim and Roth and Tomita and Suh do teach what is taught in the rejection of claim 17 above. 
	Kim and Roth and Tomita and Suh do not clearly teach the system of claim 17, wherein the electronic device is configured to:
	primarily classify the personal information as associated with the information providing device based on at least one piece of personal information stored in the registration server, and the identifier of the information providing device included in the permission information; and 
	secondarily classify the primarily classified personal information, based on the search range included in the permission information.
	However, Webster does teach the system of claim 17, wherein the electronic device is configured to:
	primarily classify the personal information as associated with the information providing device based on at least one piece of personal information stored in the registration server, and the identifier of the information providing device included in the permission information [page[s] 3, lines 29 – 30, and page[s] 4, lines 1 – 3, allocating to said individual a unique customer identifying code for customer identification and authentication purposes where said unique customer identifying code is also allocated to said secure central database record relating to said individual and said unique customer identification code is also allocated to said individual's personal record residing in said registration database, receiving a request from said individual to reconstruct said individual's genomic information wherein said request includes said individual's customer identification code and log-on details]; and 
	secondarily classify the primarily classified personal information, based on the search range included in the permission information [page[s] 4, lines 4 - 6, receiving a request from said individual to reconstruct said individual's genomic information wherein said request includes said individual's customer identification code and log-on details].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim as modified and Webster in order for the verification of the validation of the personal identification number from an authentication server of Kim as modified to include encrypting the personal identification number while stored with the authentication server of Webster. . 
 
Claim[s] 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US PGPUB # 2012/0159598] in view of Roth et al. [US PAT # 9203818] and Tomita et al. [US PGPUB # 2003/0152231] as applied to claim[s] 15 above, and further in view of Tadayon et al. [US PGPUB # 2020/0202028]
As per claim 19. Kim and Roth and Tomita do teach what is taught in the rejection of claim # 15 above. 
Kim and Roth and Tomita do not clearly teach the system of claim 15, wherein the electronic device is configured to:
 record the request for the verification in a memory. 
However, Tadayon does teach the system of claim 15, wherein the electronic device is configured to:
 record the request for the verification in a memory [paragraph: 0101, When the request from the grocery store is within the access restrictions, the DMV then generates a validation response, which may be a yes or no answer without any personal information (e.g., birth date or actual age) incorporated in the response and send the validation response to the grocery store. Upon receiving the validation response from the DMV, the grocery store then proceeds to determine whether the transaction can proceed. If the validation result is positive, the grocery store proceeds with the transaction with the shopper. Otherwise, the grocery store refuses to proceed with the shopper in compliance with the regulation. Such transaction data (either with the transaction or not) are then recorded to facilitate future potential audits]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim as modified and Tadayon in order for the verification of the validation of the personal identification number from an authentication server of Kim as modified to include verification multiple environmental parameters/attributes of the stored personal identification number of Tadayon. This would allow for the personal identification number to be verified at multiple authentication parameters. See paragraph: 0006, lines 4 – 7 of Tadayon. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434